ON MOTION FOR REHEARING.
WOODLEY, Judge.
Appellant contends that we were in error in our disposition of each of his bills of exception, but devotes his brief to his Bill of Exceptions No. 2.
In our original opinion, every contention of appellant was *283considered and discussed fully. But in light of the extreme penalty adjudged against appellant and the able brief and argument of counsel in his behalf, we have again carefully considered all bills of exception and especially his bill No. 2.
In this bill, as prepared and presented to the trial judge, appellant sought to have the court certify that a bloody green coat identified as the coat which Vonnie Pearl Bell was wearing at the time of her death was “exhibited before the jury,” and that he objected “for the reason that the exhibiting of bloody clothing before the jury is prejudicial, inflammatory and can only be shown before the jury for one purpose and that is to inflame the minds of the jury.”
In his qualification to the bill, the trial judge certifies that the coat “was not exhibited to the jury.”
Having accepted such qualification appellant is bound thereby, and we must appraise the bill as so qualified.
So considering the bill, the record before us is that the coat was not displayed before the jury or shown in a manner to attract their notice. It was not so displayed as to enable the trial judge, who was taking particular notice, to see that it was bloody, and his opportunity to observe was equal to that of the nearest juror. We are therefore unable to say that the bloody condition of the coat was seen by the jury.
It does not occur to us that the mind of a juror could be inflamed by the handling of the garment in the manner shown by the bill as qualified.
Believing that appellant’s contentions were properly disposed of in our original opinion, appellant’s motion for rehearing is overruled.
Opinion approved by the court.